Citation Nr: 0122781	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from November 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for a low back disorder, claimed as secondary to 
service-connected bilateral pes planus.

A review of the record discloses the appellant requested a 
hearing before a traveling Member of the Board, which was 
conducted in March 2001.  At that time, there was a pending 
request by the service representative in February 2000 for a 
hearing at the RO.  In a July 2001 report of telephone 
contact, the appellant indicated that he did not want another 
hearing.  


FINDINGS OF FACT

1.  In a December 1976 decision, the Board denied service 
connection for arthritis of the lumbosacral spine.

2.  Evidence added to the record since the Board's December 
1976 decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 


CONCLUSION OF LAW

1.  The December 1976 Board decision which denied service 
connection for arthritis of the lumbosacral spine is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001) (formerly 38 
U.S.C. 4004).

2.  The evidence received since the December 1976 Board 
decision is new and material; and the claim for entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. § 3.310 (2000).

Service connection is currently in effect for pes planus, 
currently evaluated as 50 percent disabling.

The evidence of record at he time of the December 1976 Board 
decision is briefly summarized.  The service medical records 
reflect no complaint or finding diagnostic of a chronic back 
disorder.  The appellant did receive treatment for his pes 
planus.

In a November 1947 private medical statement, it was noted 
that the appellant was seen for complaints of bilateral foot 
pain, and backache.

A December 1948 VA medical examination report indicates that 
the appellant complained of bilateral foot and low back pain.  
The back pain was noted to have its onset at the same time as 
the foot symptomatology during service.  The report indicated 
that examination of the back showed no spasm, or tenderness.  
Motion of the spine was noted to be within normal limits.  
The remainder of the examination was unremarkable.  X-ray 
studies of the lumbosacral spine revealed no significant 
changes in the vertebrae or intervertebral spaces.  No 
diagnostic impression was made with respect to the spine.  
The diagnoses include pes planus. 

The RO in a February 1949 rating decision denied service 
connection for a back disorder.  At that time the RO 
determined that a back disorder was not shown on the recent 
VA examination.  The veteran was notified of that decision, 
and of appellate rights.  He did not perfect an appeal within 
the requisite time period.  Accordingly, the February 1949 
decision is final.  38 U.S.C.A. § 7105 (West 1991).

The appellant received treatment at a VA facility during 1974 
and 1975 for several problems.  In September 1974 he 
complained of pain in the mid and lower back.  Examination 
was negative for any evidence of neurological deficits.  
Straight leg raising and Lasegue's test yielded positive 
results on the left side.  No diagnostic assessment was noted 
with regard to the spine.

In an August 1975 lay statement, a fellow service member 
indicated he served with the appellant during the period from 
1944 to 1945.  It was reported that the appellant was treated 
in the dispensary during this period for problems related to 
his back, legs, and feet.  It was also noted that the 
appellant regularly utilized prescription medications to 
treat his symptomatology.

In a December 1975 private medical statement Dr. M. indicated 
that the appellant had been under his care for 10 years for a 
back problem directly related to his flat feet.

A June 1976 VA examination report indicates that the 
appellant complained of lower back pain extending into his 
legs.  It was the appellant's contention that his bilateral 
foot condition caused his back symptoms.  Examination of the 
back showed normal spinal curvature.  There was no evidence 
of tenderness or spasm of the muscles.  During range of 
motion studies, the examiner noted the appellant would flex 
to only 50 degrees, because of concerns of back pain.  The 
remainder of the examination was within normal limits.  The 
examiner noted the appellant was able to get onto and off the 
examination table without difficulty.  X-ray studies of the 
lumbosacral spine revealed minimal lipping at the vertebral 
margins.  There was no evidence of bone or joint 
abnormalities.  The diagnostic impressions were degenerative 
changes of the lumbosacral spine and pes planus, symptomatic.  
It was the examiner's opinion that the appellant's back pain 
bore no relationship to his pes planus.

In December 1976, the Board denied the appellant's claim for 
service connection for arthritis of the lumbosacral spine.  
This determination was based in part upon findings that there 
was no evidence of a back disorder in service, arthritis 
involving the spine was first shown in 1976, many years after 
service.  The Board also determined that the arthritis of the 
lumbosacral spine in etiology to the service connected pes 
planus.  The December 1976 Board decision is final.  
38 U.S.C.A. § 7104 (West 1991) (formerly 38 U.S.C. 4004).  
However, the appellant may reopen his claim by submitting new 
and material evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed. Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).

The evidence received into the record subsequent to the 
December 1976 Board decision includes VA and private medical 
records and reports dated from 1975 to 2000.  These records 
show intermittent treatment and examinations for various 
complaints, including low back pain. 

Included in these records was a March 1998 statement from the 
appellant's treating physician, Dr. S.  Dr. S stated that the 
veteran had significant back pain due to neuropathy and flat 
feet.

A hearing was held before a member of the Board sitting at 
the RO in March 2001.  At that time the appellant testified 
that he had been experiencing low back pain which began 
during service and has persisted to the present.

To summarize, the Board finds that the statement from Dr. M 
is new and material in that a second treating physician 
relates the back pain in part to the pes planus.  The Board 
finds that this new evidence bears directly and substantially 
on the issue on appeal.  Therefore, the appellant's claim for 
entitlement to service connection for a low back disorder is 
reopened.


ORDER

Having submitted new and material evidence to reopen the 
claim for entitlement to service connection for a low back 
disorder, the appeal, to this extent only, is granted.

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a low back disability, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate the issue on a de novo 
basis.  Service connection is currently in effect for pes 
planus, currently evaluated as 50 percent disabling.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the revised regulation, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the veteran's private physician in a March 
1998 statement related the veteran's back pain in part to his 
flat feet.  A VA examination conducted in June 1998 showed 
the presence of probable degenerative disc disease of the 
lumbosacral spine.  At that time the VA examiner stated that 
the back pain and foot pain were independent, unrelated.  
However, what is at issue per se is not the pain itself but 
whether the underlying cause of the low back pain is related 
to the pes planus.  As such, the Board believes that a 
specialized examination is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

2.  A VA examination should be conducted 
by a board of two orthopedists to 
determine the nature, severity, and 
etiology of any low back disorder.  All 
necessary tests should be conducted.  
Following the examination and in 
conjunction with a review of the claims 
folder, the examiners are requested to 
render opinion as to the following:

a)  Whether it is as likely as not that 
any low back disability diagnosed is 
related to the veteran's military service?

b)  If no, whether any low back disability 
diagnosed was caused or is currently 
aggravated by the service connected flat 
feet and any associated symptoms.  Allen 
v. Brown, 7 Vet. App. 439 (1995)

The examiners' attention is directed to 
the private medical statements dated in 
December 1975 and March 1998.  A complete 
rationale for any opinion expressed should 
be included in the examination report. 

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

